EXHIBIT 23.10 December 15, 2010 We hereby consent to references to Ryder Scott Company L.P. contained in the section entitled “Basis of Reserves Estimates” within “Reserves, Production and Related Information” as set out in PartI, Items 1&2 Business and Properties of the Annual Report on Form 10-K/A for the year ended December 31, 2009, of Nexen Inc. (the Form 10-K/A) and to the use of our Report of Third Party letter report dated December 15, 2010, concerningour evaluation of certain oil and gas properties of Nexen Inc. located in the United States Gulf of Mexico, which are included as exhibits in the Form 10-K/A. \s\ Ryder Scott Company, LP. RYDER SCOTT COMPANY, L.P. TBPE Firm Registration No. F-1580 600,10154THSTREET, S.W.CALGARY, ALBERTA T2R 1J4TEL (403) 262-2799FAX (403) 262-2790 62117TH STREET, SUITE 1550DENVER, COLORADO 80293-1501TEL (303) 623-9147FAX (303) 623-4258
